Citation Nr: 0411176	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  89-45 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina

THE ISSUES

1.  Entitlement to service connection for low back disability 
secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for thyroid nodular disease 
secondary to exposure to ionizing radiation.

3.  Entitlement to service connection for bilateral cataracts 
secondary to exposure to ionizing radiation.

4.  Entitlement to an earlier effective date for a total 
compensation rating prior to May 19, 1993.

REPRESENTATION

Appellant represented by:	Harry C. Depew, attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from March 1951 to February 
1955.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, Regional 
Office (RO).  This case has been in appellate status since the 
late 1980's and has been the subject of a number of previous Board 
remands.  The veteran's original claims folder has been lost, and 
efforts by the RO to locate the file (including a general 
"circularization" in 1994) have been unsuccessful.  A "rebuilt" 
claims folder has been prepared, but a number of relevant 
documents are not of record.  

The body of this decision addresses the issue of an earlier 
effective date for a total compensation rating, and the issue of 
service connection for various conditions due exposure to ionizing 
radiation are addressed in the remand section at the end of this 
decision.  These issues have been in appellate status for many 
years, and the Board regrets that this additional development is 
required by recent changes pertaining to radiation cases.

FINDINGS OF FACT

1.  An informal claim for an increased rating for PTSD was 
received on May 19, 1993.  A formal claim for entitlement to an 
increased rating for PTSD was filed on May 25, 1993.

2.  The evidence of record establishes that it was factually 
ascertainable that the veteran was unemployable as of May 19, 
1993, but not prior thereto.

3.  A temporary total disability rating has been assigned under 38 
C.F.R. § 4.29 from May 19, 1993 to August 1, 1993, and the veteran 
has been assigned a 100 percent rating for his service-connected 
PTSD since August 1, 1993.

CONCLUSION OF LAW

The criteria for an effective date earlier than May 19, 1993 for 
an increased rating for PTSD, including a grant of a total 
compensation rating, have not been met.  38 U.S.C.A. §§ 5101(a), 
5110(a) (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 
3.400(b), 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background
The veteran seeks an earlier effective date for a total 
compensation rating.  He was given a temporary total 
hospitalization rating from May 19, 1993, through July 31, 1993, 
based on a VA hospital admission and has been rated as 100 percent 
for PTSD since the termination of the temporary total 
hospitalization.  The veteran's total rating has been based upon 
his service-connected PTSD, and his only other service-connected 
disabilities are a scar of the right foot and hemorrhoids, both of 
which have always been rated as non-compensable.  The history of 
his claim for compensation based on PTSD is set forth below.

The RO granted service connection for PTSD in July 1989.  Service 
connection was made effective from April 1986.  

An April 1992 RO rating decision increased the evaluation for PTSD 
from 10 to 30 percent, effective from September 13, 1991.  The 
rating decision noted that the veteran underwent a compensation 
examination in February 1992.  It was reported that the 
examination noted that the veteran had complaints of nightmares 
with sleep disturbances, and that the objective findings on the 
examination report did not indicate more than definite impairment 
of social and industrial adaptability.  The April 1992 RO rating 
decision also noted a September 13, 1991, statement by Colin 
Doyle, Ph.D., from the VA mental health clinic.  Dr. Doyle 
reported that the veteran's PTSD symptoms have increased since the 
Persian Gulf War and included nightmares, confusion, anger 
outbursts, panic and social withdrawal; and that he was virtually 
isolated in his community.  Other VA reports from Dr. Doyle show 
that the veteran was seen on various dates since December 1990 for 
symptoms of PTSD.  In December 1990 Dr. Doyle reported that the 
veteran had chronic PTSD that was considerable.  Dr. Doyle's 
records show he saw the veteran on approximately a monthly basis 
through 1991, and that the assessments of PTSD ranged from 
considerable to severe.  In February 1992 Dr. Doyle reported that 
the veteran was totally disabled due to PTSD.  No employment 
history of the veteran was reported.  

Other outpatient treatment records from the VA mental health 
clinic show the veteran was seen in November 1991, April 1992, 
August 1992, and February 1993 and that he had complaints relative 
to sleep impairment, but on all visits it was reported that that 
he was "doing pretty good," and objective examination noted he was 
alert, calm, clear, and coherent and had an appropriate affect.  
These outpatient treatment records note that the treatment goal of 
relief of delusions and depression was 100 percent achieved.

A summary of the veteran's hospitalization at a VA medical 
facility from May 19, 1993 to July 2, 1993, shows treatment for 
PTSD.  He had depression, anxiety, nightmares, insomnia, intrusive 
thoughts, flashbacks, irritability, and social isolation.  On 
mental status examination at admission he was alert, oriented, 
rational, anxious, and depressed.  There was no evidence of 
looseness of associations or delusions.  He was preoccupied with 
intrusive thoughts and nightmares of experiences in combat in 
Korea.  His memory, insight, knowledge, and judgment were fair.  
He denied homicidal and suicidal ideation.  His GAF (global 
assessment of functioning) was 50 in the past year and at the time 
of hospital discharge.  He was considered competent, but 
unemployable.

In July 1993 the veteran filed a claim for an increased rating for 
his PTSD, to include a temporary total hospitalization rating 
based on the May 1993 admission to the VA hospital.

A December 1993 RO rating decision assigned a total rating for 
PTSD under the provisions of 38 C.F.R. § 4.29, effective from May 
19 through July 1993, and then assigned a 70 percent evaluation 
for the PTSD, effective from August 1993.  The veteran was 
informed of the December 1993 RO decision in January 1994.

In June 1998 the veteran filed a claim for a total compensation 
rating based on individual unemployability.  In August 1998 the RO 
granted a total compensation rating based on individual 
unemployability effective from June 1998.  Subsequent Board and RO 
decisions have increased the schedular rating for PTSD to 100 
percent and made that increase effective to August 1993.  Thus the 
veteran has had a total compensation rating since May 19, 1993.  

Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 
5100, 5103, 5103A, 5107, and 5126, and codified as amended at 
5102, 5103, 5106 and 5107 (West 1991 & Supp. 2002)) redefined the 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 2001. 
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).   The 
veteran testified at a hearing before the Board on this issue in 
December 2003, but he offered no specific dispute with any of the 
facts presented above.  The supplemental statement of the case 
effectively notified him of the evidence needed to substantiate 
his claims.  This correspondence gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to obtain.  
The Board finds that all relevant evidence has been obtained with 
regard to the veteran's claims for an earlier effective date, and 
that the requirements of the VCAA have in effect been satisfied.

Under the circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice to him 
by appellate consideration of the claim at this time without 
providing additional assistance to the veteran in the development 
of his claims as required by the VCAA or to give the 
representative another opportunity to present additional evidence 
and/or argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
the extensive record on appeal demonstrates the futility of any 
further evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claims.  Hence, no further assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The veteran now seeks an effective date for total compensation 
rating prior to May 19, 1993.  

The general rule for an earlier effective date for an award of 
increased compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one- year 
period preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if the 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), the United 
States Court of Appeals for Veterans Claims (Court) held that ". . 
. 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim (provided 
also that the claim is received within one year after the 
increase) . . ." Otherwise, the general effective date rule 
applies.  Harper at 127; see also VAOPGCPREC 12-98 (the plain 
language of the statutory provision and implementing regulation 
indicates that the effective date for increased disability 
compensation is the date on which the evidence establishes that a 
disability increased, if the claim is received within one year of 
such date; the effective date is the date of claim if the claim is 
not received within the year following the increase in 
disability).

In this case the RO granted an increased rating of 30 percent for 
the veteran's service-connected PTSD in April 1992.  The veteran 
did not appeal that rating, and it became final.  While there may 
be missing documents that would shed light on such questions as 
finality of such rating decisions as the April 1992 RO decision 
that increased the rating for the veteran's service-connected PTSD 
to 30 percent, it is clear that an increased rating, such as the 
total compensation rating sought by the veteran, cannot be 
assigned prior to the date on which it is ascertainable that an 
increase in disability had occurred.  

The veteran's PTSD was rated as 30 percent disabling under 
Diagnostic Code 9411 prior to the assignment of the total 
compensation rating that has been in effect under different guises 
since May 19, 1993.  The Board notes that the rating criteria for 
evaluating mental disorders were significantly revised, effective 
November 7, 1996.  Where the law or regulations change while a 
case is pending, however, the version most favorable to the 
claimant applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  However, 
the record shows that the time in question was entirely before the 
change in the pertinent rating criteria.  As such, his claim will 
be reviewed under the old regulations only.

The criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), in 
effect through November 6, 1996, provides, in pertinent part, as 
follows: a 10 percent disability evaluation for the veteran's 
service-connected psychiatric disability encompassed situations 
where there was emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 percent 
disability evaluation for PTSD was warranted where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  In this regard, the Board 
acknowledges that VA General Counsel opinion 9-93 defines the word 
"definite," as used in 38 C.F.R. § 4.132 to describe a 30 percent 
degree of disability for purposes of rating claims involving 
psychiatric disabilities, as meaning distinct, unambiguous, and 
moderately large in degree, more than moderate but less than 
rather large.  See VAOPGCPREC 9-93 (November 1993). 

A 50 percent disability evaluation for PTSD encompassed situations 
where the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and, by reason 
of psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships with 
people is severely impaired, and where psychoneurotic symptoms are 
of such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  

Under the criteria in effect prior to November 7, 1996, a 100 
percent rating for a psychiatric disorder required totally 
incapacitating psychoneurotic symptoms rendering a person 
demonstrably unable to retain employment.  38 C.F.R. § 4.132, DC 
9411.  

In this case the evidence does not demonstrate that the 
psychiatric symptomatology for a rating in excess of 30 percent 
was present prior to May 19, 1993, the date the veteran was 
admitted to the VAMC.  The actual mental status examinations that 
are recorded in the VA outpatient treatment records from 1990 
prior to the hospital admission in May 1993 specifically note that 
the veteran was alert, calm, clear, and coherent and had an 
appropriate affect.  Furthermore he was described on the four 
occasions that clinical findings were reported, as "doing pretty 
good."  The Board has noted that Dr. Doyle, a VA psychologist has 
reported that the veteran's PTSD ranged from considerable to 
severe.  But in this regard, the Board notes that Dr. Doyle's 
classification of the veteran's PTSD as "considerable" or "severe" 
is not determinative of the degree of disability, but the 
psychiatric reports and the analysis of the symptomatology will 
be.  38 C.F.R. § 4.128 (1993).  In this case other reports which 
contain actual clinical findings, are much more compelling, and 
demonstrate that the veteran's PTSD was not, prior to May 19, 
1993, productive of more than definite social and industrial 
impairment.  Thus the preponderance of the evidence is against the 
veteran's claim for an earlier effective date for an increased 
rating, including a total compensation rating, based upon his 
service-connected PTSD.

In arriving at this finding, the Board notes that there was no 
pre-May 1993 employment information in the veteran's claims file 
when he was admitted to the VAMC in May 1993, and that the 
veteran's initial claim for a total compensation rating based on 
individual unemployability was not received for 5 years after the 
admission to the VAMC in May 1993.  (Records from the State of 
South Carolina, received subsequent to the May 1993 hospital 
admission, reflect that the veteran retired on disability benefits 
in August 1978 due to a back condition.)


ORDER

The criteria for an effective date for a total compensation rating 
prior to May 19, 1993, have not been met.


REMAND

Upon review of the claims folder, the Board has determined that 
further development is necessary.

In an August 2002 letter to the RO, the Defense Threat Reduction 
Agency (DTRA) confirmed the veteran's presence at Operation IVY in 
1952.  It was noted that a search of dosimetry data revealed no 
records of radiation exposure for the veteran.  A scientific dose 
reconstruction indicates that the veteran would have accrued a 
probable dose of 0.0 (less than 0.01) rem gamma.  This dose has an 
upper bound of 0.1 rem gamma.  His dose to the skin (forearms) and 
to the lens of the eye is 0.1 rem.  His (50-year) committed dose 
equivalent to the thyroid was 0.0 (less than 0.01) rem.     

A report issued by the National Research Council (NRC) in May 2003 
found that the methods used by the DTRA to calculate reconstructed 
dose estimates required under 38 C.F.R. § 3.311 are generally 
valid for estimating average dose exposure, but that the 
methodology used to calculate upper-bound doses for both external 
and inhaled exposures often underestimated exposure.  The August 
2002 dose estimate received from the DTRA does not clearly 
indicate that it was calculated using the revised methodology as a 
result of the NRC report and therefore, it must be returned to the 
DTRA for a new estimate.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims folder and ensure that all 
notification and development action required by the VCAA are fully 
complied with and satisfied.  See 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).

2.  The RO should return the August 2002 reconstructed dose 
estimate to the DTRA for a new estimate using the revised 
methodology.  See "Fast Letter" 03-31 (October 17, 2003).

3.  The RO must then comply with all other provisions of 38 C.F.R. 
§ 3.311, to include 38 C.F.R. § 3.311(c), and obtain an advisory 
medical opinion, if appropriate.

4.  Upon completion of the foregoing, the RO should readjudicate 
the veteran's claims of entitlement to service connection for low 
back disability, thyroid nodular disease, and bilateral cataracts, 
all claimed as due to exposure to ionizing radiation.  If the 
benefits sought on appeal remain denied, the veteran and his 
representative should be provided a supplemental statement of the 
case and provided an appropriate period of time for response.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



